Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4 – 8, and 18 are pending in the application.
Claims 1, 5, and 6 are independent. 
Claims 2, 3, and 9 – 17 are cancelled. 
This action is non-final.

	
Priority
Acknowledgment is made of applicant's claim for priority based on a PCT application Filed on March 9, 2016.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nichani et al. (U.S. PG Pub. No. 20050093697), herein “Nichani,” in view of Rauch (US PG Pub. No. 20080195257) in further view of Sebata et al. (Japanese Patent No. 2011126690A), herein “Sebata” in further view of Daisuke et al.  (JP Doc. No. JP 2016035665 A), herein “Daisuke.” 


Regarding claim 1,
Nichani teaches a method for changing state of an access gate1, the method comprising:  receiving data from at least one external apparatus (video sensor) regarding passenger flows; (Par. 0047: “The present invention is directed at systems and methods of providing enhanced portal security through stereoscopy. A particular embodiment of the invention is a stereo door sensor that detects and optionally prevents access violations, such as piggybacking and tailgating. The stereo door sensor is a video based people sensor that generates three dimensional models from plural two dimensional images of a portal scene and further detects and tracks people candidates moving through a target volume within the model.”) 
processing said received data; (Par. 0104: “…the validated people candidates are tracked across multiple frames to determine access events, such as a piggyback violation, a single person event, or an ambiguous event. For example, the validated people candidates can be tracked using a fuzzy/confidence level scoring algorithm over a series of video image frames as illustrated in FIGS. 14 through 17B. The people candidates may also be tracked according to a trajectory tracking algorithm as illustrated in FIGS. 18A through 18C.” Par. 0070.) 
determining a state for the access gate arrangement; (Par. 0055: “…particular, the door controller 220 of a revolving door is coupled to sensors 100a, 100b (collectively 100). Each sensor 100 is coupled to cameras 110a, 110b that provide two dimensional images (e.g., left and right images) of a door scene. The sensors 100 are also coupled to a door position encoder 270, which encodes a door position for dynamically varying the target volumes corresponding to each sensor 100.”) 
and applying the state to said access gate arrangement.  (Par. 0059: “If either sensor 100a, 100b detects a piggyback event, the sensor sends an alert to the door controller 220 to evoke a predetermined response. For example, with 
Nichani does not teach that the access gate arrangement will have displayed an access direction.  However, However, Rauch does teach wherein the state of the access gate arrangement includes an access direction for each individual access gate of the plurality of access gates, (Par. 0043: “This can be achieved by access control arrangements with a "one-way function", for instance swing gates which can only be passed through in one direction, or by double light barriers or suchlike. Valuable data for the controlling of the guidance means can be obtained from the direction information which is determined hereby.”  Par. 0060: “It is preferred that the guidance means comprise visual guidance means, acoustic guidance means, blocking- or opening means, escalators, conveyor belts, lifts or control means for vehicles, particularly rail vehicles. Visual guidance means may for instance be variable illuminated signs, signal lights and suchlike. This also includes traffic lights both for vehicles and for people. Acoustic guidance means will generally be loudspeakers and similar. Also included are loudspeaker installations with automatic announcements which are recorded on passenger information computers or elsewhere. Blocking- and opening means are to be understood to mean for instance controllable barriers, e.g. swing gates for people. These, and the other means mentioned, can be controlled by the system according to the invention in an advantageous manner in order to achieve the described advantages. A proportion of these means is already present in every transport system and, in so far as they are able to be controlled by the central unit, can be used within the framework of the system according to the invention.”   Par. 0096: “To do this, it is detected whether more people are situated in one boarding or train area, but fewer in another. Then, with the aid of this information, the system is controlled so that access points to the areas which are already full or overcrowded are preferably closed off, whilst the people are guided towards the areas which are still empty. In addition, this is linked to the automatic provision of train capacities. By the design of the system according to the invention, an efficient breakdown management of mass transport systems is possible. In the case of a breakdown, for instance because of a line or a station which have been closed due to an alarm, passengers are diverted efficiently to other lines, the capacity of which is automatically increased, or diverted automatically to an alternative route, and optionally efficiently distributed and guided thereto. This can take place by visual displays, by acoustic instructions, or the respective access ways can be blocked off or at least made less readily passable. If, for example, a station has access points via 3 escalators, front, middle and rear, then the escalators can be controlled such that a desired stream of people or a distribution of passengers is achieved. In the case where the front platform area is already overcrowded, the system will recognize this and, for example, will switch off the escalator leading to this area or will run it in the opposite direction. Thereby, the passengers are made to use the two other escalators, and a further overcrowding of the front platform area is efficiently prevented. The same applies to lifts, automatic doors and suchlike, which can be selectively closed off or opened.” Figures 4 and 5. See also Par. 0090, 0093, 0094, and 0095.  Examiner’s note – Daisuke used in this current rejection also may teach this element; however, Rauch more clearly teaches this element.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of using video images to determine a passenger flow in a gate arrangement or door, determining the status of the door, controlling the door as in Nichani with using instructions or visual guidance around the access points as in Rauch in order to detect and control people in a limited spatial area by the use of a guidance system for the people so that people are distributed optimally in the specific spatial areas and are conveyed on in transport systems efficiently and quickly. (Par. 0030 and 0032) 
Nichani and Rauch do not teach that the access gate arrangement is a plurality of access gates and do not teach providing instructions on the access gate for choosing an elevator for persons passing the access gate arrangement.  
However, Sebata does teach access gate arrangement, wherein the access gate arrangement comprises a plurality of access gates (Figure 1, item 1 shows in the bottom left of the figure an arrangement of several flapper gates. Each entrance to a flapper gate is shown by arrows.) 
Sebata also teaches providing instructions to persons passing said gate arrangement (Item 7 of figure 2 shows the display device that is attached to the access gate.  Figure 3 shows examples of what is depicted on the access gates. Page 4, last paragraph: “Destination floor registration ID card with destination floor information and personal information is taken in by the card reader 4, and the display of the boarding station assigned by the destination floor registration is displayed in the color and number Combine symbols and letters and use arrows to indicate the direction to the boarding aircraft. On the side of each elevator hall, a combination of colors, numbers, symbols, and alphabetic characters displayed on the display device 7 or something reminiscent of it is written.” See also Page 5, paragraph 1.) 
Sebata also teaches that the instructions comprise instructions for choosing an elevator or an elevator group based on the access directions and locations, with respect to the elevator or the elevator group, of access gates through which said persons pass.  (Sebata page 5, paragraph 1: “FIG. 3 shows specific examples 9 to 12 of the screen display of the display device 7, and a liquid crystal panel is used for display of the boarding aircraft, and information displayed on the screen can be customized. The background display 9a, 10a, 11a, 12a, English letters / numbers / symbols 9c, 10c, 11c, 12c, explanations 9d, 10d, 12d, etc. Visibility is improved by expressing with alphabetic characters, numbers, and symbols, and the destination direction and the user instruct the next necessary action with explanatory texts and arrows. In particular, the arrow matches the direction in which the user goes from the exit of the flapper gate 1 to the boarding machine. For example, it is possible to guide the boarding machine only in the straight, right and left directions. As a result, the elevator user can easily reach the boarding machine, the work load can be reduced and the boarding machine can be identified, and the flow of the user until getting into the elevator becomes smoother even during congestion.”  Page 4, Paragraphs 8 and 9: “In order to achieve the above object, the present invention provides a group management elevator that includes a plurality of elevators and performs destination floor registration before heading to the elevator hall. A flapper gate having a gate serving as a wall that regulates in the direction of the hall; a reader installed at the entrance of the flapper gate and registering a destination floor; and the reader installed at the exit of the flapper gate And a display device for displaying the elevator assigned to the destination floor registered by.  According to the present invention, the user is restricted to the direction of the elevator hall by the flapper gate, the destination floor can be registered at the entrance of the flapper gate, and the elevator assigned to the exit is displayed, so that the user can easily It is possible to discriminate the boarding machine, and it is possible to guide the flow of the user until getting into the elevator more smoothly.” See figures 1 – 3.  Examiner’s Note – Sebata teaches that the card reader item 4 will read the card of the person entering the flapper gate. Then the display (Fig. 2, item 7) will show the direction of the elevator assigned (figure 3, item 11) and an arrow or direction indicator in the display directing the person to the elevator.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of using video images to determine a passenger flow in a gate arrangement or door, determining the status of the door, controlling the door as in Nichani with using instructions or visual guidance around the access points as in Rauch with having a plurality of access gates where each gate has a display showing the direction/instructions, such as an arrow, for selection of an elevator as in Sebata in order to reduce the waiting time of the user and have a smoother flow by guiding a user that will use an elevator among a large number of elevators. (Page 4, paragraphs 6 and 7) 
Nichani, Rauch, and Sebata do not teach an amended portion of directing each access gate based on information from the control system that includes expected or predicted people flow.  However, Daisuke does teach that the step of determining the state for the access gate arrangement comprises determining the access direction for each individual access gate of the plurality of access gates based on information obtained from the destination control system for the elevators and location of each individual access gate with respect to each elevator, the information obtained from the destination control system includes expected people flow related to each elevator, (Abstract: “An entry/exit gate control system comprises: flow state acquisition means for acquiring a flow state of persons from a plurality of sensors disposed on the periphery of a plurality of entry/exit gates; flow demand prediction means for predicting future flow demand of each direction of the entry/exit gates on the basis of the flow state; and control means for determining a passage direction of each entry/exit gate on the basis of the flow demand, and setting passage directions to the plurality of entry/exit gates.” Page 2, Par. 4: “The direction passing through the ticket gate 30 from the passage 24 and going to the stairs 220 and 230…”  Page 2, Par. 5: “The entrance / exit gates 31 to 36 such as ticket gates installed at the ticket gate 30 are appropriately controlled by the entrance / exit gate control system 10 to improve the smoothness and safety of human flow.” Page 2, Par. 6: “Controllable items of the entrance / exit gates 31 to 36 are a passable direction (direction mode), the number of persons allowed to pass per unit time (number of persons processed), and the like. There are four modes for passing (direction mode): “entrance only”, “entrance only”, “both entrance and exit”, and “not both”. The number of persons permitted to pass through in unit time (the number of persons processed) can be controlled by providing restrictions on the processing time from card reading to card  confirmation completion and the number of persons permitted in unit time.” Page 3, lines 3 – 9: “The flow status capturing system 29 is a system that calculates the current flow status of a person or a predicted value of the flow status using data collected from various information sources. The flow situation includes, for example, the number of people in a specific place, the positions of those people, the moving direction, the speed, and the like. In this embodiment, a camera is used as means for measuring the flow of a person.” Page 4, Par. 6: “FIG. 3 is an example of a flow demand prediction setting table 300 that stores setting data used when the flow demand prediction means 42 predicts flow demand at the entrance / exit gate point. “Point” indicates the measured flow point. Typically, the camera is set up to indicate the shooting point. “Direction” indicates the flow direction of the person at the “point”. The “entrance / entrance gate passage ratio” indicates the ratio of passing through the entrance / exit gate among the people who are moving in the “direction” at the “point”.” See Page 6 starting with: “Similarly, based on the result of 320 calculated by the flow demand prediction means 42 based on the flow status of the “staircase 220”…” and ending on page 7 paragraph 2.  Examiner’s Note - Pages 6 and 7 describe how the flow is controlled at the access gates by using a camera, as taught in the instant application, and controlling the direction at the access gates using a prediction method.  The method starts with flow at the staircase and as cited in page 2 of Daisuke also predicts the flow of people going to the staircase and controls people therein.  Figure 1 of Daisuke shows the plurality of the access gates 31 – 36 and the control arrows indicated and labelled.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of using video images to determine a passenger flow in a gate arrangement or door, determining the status of the door, controlling the door as in Nichani with using instructions or visual guidance around the access points as in Rauch with having a plurality of access gates where each gate has a display showing the direction/instructions, such as an arrow, for selection of an elevator as in Sebata with controlling the access direction of each access gate in the plurality of access gates by predicting the flow of persons going from and to a staircase that may be an escalator by first using a camera and gathering information on the number of people as in Daisuke in order control an entrance/ exit gate system and improve the smoothness and safety of human flow. (Page 2, Par. 5) 


Regarding claim 4,
Nichani, Rauch, Sebata, and Daisuke teach the limitations of claim 1 which claim 4 depends.  Nichani also teaches that said data regarding passenger flows is received from at least one of the following: a destination control system for elevators, camera arrangement, escalator, train control system, light gate and automatic doors.  (Par. 0050: “FIG. 2B is a block diagram illustrating a top view of a stereo door sensor according to the embodiment of FIG. 2A. In particular, the target volume 140 is preferably a subvolume of the three dimensional scene 130. For example, the target volume may exclude the floor and walls of an interior room and to avoid processing objects outside the area of interest. FIG. 2B further illustrates that people candidates are detected and tracked within a target volume 140 over a series of image frames Fn captured by stereo cameras 110a, 110b.”) 

Regarding claim 5, it is directed to a computer program on a non-transitory computer readable medium for a computing device comprising code to implement the method of steps set forth in claim 1.   Nichani, Rauch, Sebata, and Daisuke teach the claimed method of steps in claim 1.  Therefore, Nichani, Rauch, Sebata, and Daisuke teach the computer program on a non-transitory computer readable medium for a computing device comprising code, to implement the claimed method of steps, in claim 5. (Examiner’s Note – Finn also explicitly teaches this element and storage medium storing instructions in Par. 0049) 

Regarding claim 18,
Nichani, Rauch, Sebata, and Daisuke teach the limitations of claim 5 which claim 18 depends.  Nichani also teaches that said data regarding passenger flows is received from at least one of the following: a destination control system for elevators, camera arrangement, escalator, train control system, light gate and automatic doors.  (Par. 0050: “FIG. 2B is a block diagram illustrating a top view of a stereo door sensor according to the embodiment of FIG. 2A. In particular, the target volume 140 is preferably a subvolume of the three dimensional scene 130. For example, the target volume may exclude the floor and walls of an interior room and to avoid processing objects outside the area of interest. FIG. 2B further illustrates that people candidates are detected and tracked within a target volume 140 over a series of image frames Fn captured by stereo cameras 110a, 110b.”)


Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nichani in view Rauch in further view of Sebata in further view of Daisuke in further view of Finn (US PG Pub. No. 20160295196).

Regarding claim 6,
Nichani, Rauch, Sebata, and Daisuke teach the method of claim 1 with similar limitations to the apparatus of claim 6.  Nichani also teaches a processor (Par. 0007: “Embodiments of a portal security system can include (i) a three dimensional (3D) imaging system that generates a target volume from two dimensional (2D) images of a field of view about a portal and (ii) a processor that detects and tracks people candidates moving through the target volume to detect a portal access event.”)  Nichani, Rauch, Sebata, and Elomaa may also inherently or implicitly teach a memory, and communications connection. However, Finn explicitly teaches one memory configured to store computer programs and data; and at least one data communication connection configured to communicate with external apparatuses, wherein the apparatus is configured to control an access gate arrangement by performing the method according to claim 1. (Par. 0049: “The control system 32 can include a control module 40 with a processor 42, a memory 44, and an interface 46. The control module 40 can include a portion of a central control, a stand-alone unit, or other system such as a cloud-based system. The processor 42 can include any type of microprocessor having desired performance characteristics. The memory 44 may include any type of computer readable medium that stores the data and control processes disclosed herein. That is, the memory 44 is an example computer storage media that can have embodied thereon computer-useable instructions such as a process that, when executed, can perform a desired method. The interface 46 of the control module 40 can facilitate communication between the control module 40 and other systems.”  Par. 0050: “With reference to FIG. 2, a depth-sensor based passenger sensing system 60 can include a sensor 62 that communicates with a data capture module 64, and a processing module 66. The depth-sensor based passenger sensing system 60 can be a portion of the control system 32, a stand-alone unit, or other system such as a cloud-based system in communication with the control system 32. The data capture module 64, and the processing module 66 can be particular to the sensor 62 to acquire and process the data therefrom. In one example, the sensor 62, through the data capture module 64 and the processing module 66, is operable to obtain depth map data such as the presence of a passenger in a passenger waiting area or lobby H, an estimated time of arrival (ETA) of the passenger, a number of passengers in the lobby H, etc.” ) 
with controlling the access direction of each access gate in the plurality of access gates by predicting the flow of persons going from and to a staircase that may be an escalator by first using a camera and gathering information on the number of people as in Daisuke with a system that has a memory and communications connection as in Finn because the references are the same type of apparatus or method wherein Finn describes the particular hardware in more detail. 

Regarding claim 7,
Nichani, Rauch, Sebata, Daisuke, and Finn teach the limitations of claim 6 which claim 7 depends, and Nichani also teaches that said apparatus is connected to at least one of the following: a destination control system for elevators, camera arrangement, escalator, train control system, light gate and automatic doors. (Par. 0050: “FIG. 2B is a block diagram illustrating a top view of a stereo door sensor according to the embodiment of FIG. 2A. In particular, the target volume 140 is preferably a subvolume of the three dimensional scene 130. For example, the target volume may exclude the floor and walls of an interior room and to avoid processing objects outside the area of interest. FIG. 2B further illustrates that people candidates are detected and tracked within a target volume 140 over a series of image frames Fn captured by stereo cameras 110a, 110b.”) 

Regarding claim 8,
Nichani, Rauch, Sebata, Daisuke, and Finn teach the limitations of claim 6 which claim 8 depends, and Nichani also teaches that an access gate arrangement comprising the apparatus according to claim 6.  (Par. 0004: “Piggybacking can occur when an authorized person knowingly or unknowingly provides access through a portal to another traveling in the same direction. For example, FIGS. 1B and 1C are top view diagrams of a revolving door for illustrating the concept of piggybacking. Referring to FIG. 1B, an authorized person P1 is granted valid access to pass through the revolving door 10. As person P1 steps into the entry quadrant 15, an unauthorized person P2 "piggybacks" on the authorized person P1, such that both pass through the revolving doorway in the same direction. Both leave the exit quadrant 17 as shown in FIG. 1C.” Examiner’s Note – Sebata also teaches this element as rejected in claim1.)
 
Response to Arguments

Examiner carefully considered all of applicant’s arguments with respect to all claims and Examiner acquiesces that Elomaa does not teach an access direction for individual access gates based on information obtained from the destination control system. Daisuke does teach that each access gate will give have an access direction (entrance, exit, both entrance and exit, and not both) with the plurality of access gates as shown in figure 1.  Daisuke teaches the main concept of the managing passenger flows by using a control system with cameras and controlling people to an escalator or staircase (“an escalator can be considered the same as a staircase” Daisuke page 11, Par. 2).   Examiner agrees with applicant that Elomaa does not specifically teach access direction for each individual access gate. Even though the previous reference(s) of Nichani, Rauch, and Sebata may teach this element, Examiner found a new reference that more clearly teaches the claimed elements in question.  Daisuke also teaches overlapping elements of the other references; is applicable to the problem of controlling flow of people to escalators/elevators; and can be easily combinable as an obviousness type rejection. 
Daisuke was not necessitated by amendment and only argument; therefore this action is a non-final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Nichani Par. 0006: “Embodiments of the present invention are directed at portal security systems and methods of providing enhanced portal security through stereoscopy.”